Exhibit 10.2




[Letterhead of World Fuel Services]





August 26, 2011




Re:  Amendment No. 1 to Employment Agreement




Dear Mr. Stebbins,

This letter amends the terms of the Agreement by and between you and World Fuel
Services Corporation (the “Company”), dated March 14, 2008, as it may be amended
from time to time (the “Employment Agreement”).  All capitalized terms used in
this amendment but not otherwise defined herein will have the same meaning as
defined in the Employment Agreement.

You and the Company desire to amend the Employment Agreement to, among other
things, (a) reflect the anticipated change in your title, duties and
responsibilities, (b) enter into a new two-year term and (c) make certain other
changes to your compensation pursuant to the Employment Agreement.  Accordingly,
in accordance with Section 14(a) of the Employment Agreement, the parties hereby
agree to amend the terms of the Employment Agreement as set forth in this
amendment.  This amendment will become effective immediately upon execution by
both parties; provided that, the terms of the Employment Agreement as in effect
prior to execution of this amendment will continue to govern until December 31,
2011, and the terms of the Employment Agreement as amended by this amendment
will govern beginning on January 1, 2012.

Notwithstanding anything to the contrary set forth in the Employment Agreement
or any other agreement that relates to your employment:

1.  Employment.  You hereby agree that Section 1 of the Employment Agreement is
hereby deleted in its entirety and replaced with the following:

“1.       Employment.  Effective as of January 1, 2012 (the “Amendment Effective
Date”), the Company hereby employs Executive pursuant to the terms and
conditions of this Agreement for a term (the “Amendment Initial Term”),
commencing on the Amendment Effective Date and ending on the second (2nd)
anniversary of the Amendment Effective Date, unless sooner terminated in
accordance with Section 4 hereof.  The Amendment Initial Term shall
automatically renew for successive one (1) year terms (subject to earlier
termination as provided in Section 4 hereof) unless the Company or Executive
provides written notice to the other at least six (6) months prior to the date
on which the Employment Term otherwise would expire of its or his election not
to renew the Employment Term.  The Amendment Initial Term, as it may be extended
pursuant to this Agreement, is sometimes referred to in the Employment Agreement
as the “Employment Term”.  During the Employment Term, Executive shall serve as
the Executive Chairman of the Board of Directors of the Company (the “Board”)
and shall also serve as an officer of the Company.  Executive shall faithfully
and diligently perform all services as may be assigned to him by the Board
consistent with his position, shall report solely to the Board, and shall
exercise such power and authority as may from time to time be delegated to him
by the Board.  During the Employment Term, Executive shall devote the time and
effort reasonably required to fulfill his duties and responsibilities
hereunder.  It shall not be considered a violation of this Agreement for
Executive to serve on corporate, industry, civic or charitable boards or
committees, manage his personal investments, or pursue other professional
ventures, so long as such activities do not interfere with the performance of
Executive’s duties and responsibilities hereunder or otherwise conflict with the
interests of the Company, including, without limitation, as provided in Section
6 hereof.  During the Employment Term, Executive shall be subject to the
Company’s policies on the same basis as other senior executives of the Company.”




--------------------------------------------------------------------------------





2.  Base Salary.  You hereby agree that the following sentences are hereby added
as the last sentences of Section 2.1 of the Employment Agreement:

“The Compensation Committee has determined that, as of the Amendment Effective
Date, the Company shall pay you an annual base salary equal to Seven Hundred
Fifty Thousand Dollars ($750,000).  The term “Base Salary” shall mean the base
salary as determined from time to time by the Compensation Committee in its sole
discretion.”

3.  Annual Equity Awards.  You hereby agree that the following Section 2.4 is
hereby added as the last subsection in Section 2 of the Employment Agreement:

“2.4      Annual Equity Awards. Subject to approval by the Compensation
Committee, it is the Company’s current expectation that, during each year of the
Employment Term while Executive remains employed hereunder, commencing in 2012,
on or about the date that the Company makes annual equity grants to its
employees, Executive will be eligible to receive equity-based awards with an
annual grant-date value targeted at Five Hundred Thousand Dollars
($500,000).  Subject to approval by the Compensation Committee, such awards
shall be comprised of 50% service-based restricted stock units (“RSUs”) and 50%
performance-based RSUs, in each case, determined based on the grant-date value
of such RSUs.  Subject to the terms and conditions of the applicable award
agreements evidencing the awards and the applicable equity compensation plan of
the Company (the “Plan”), the service-based RSUs will vest on the first
anniversary of the date of grant and the performance-based RSUs will be subject
to a one-year performance period and the achievement of performance goals as
established by the Compensation Committee from time to time; provided, however,
that, except as otherwise set forth in this Agreement, Executive shall be
required to be employed by the Company on the relevant vesting dates in order to
vest in the service-based RSUs and until the later of (i) one year following the
date of grant and (ii) the last day of the applicable performance period in
order to vest in the performance-based RSUs; provided, however, that in no event
shall any such RSUs be settled later than March 15 of the year following the
year in which such RSUs are no longer subject to a “substantial risk of
forfeiture” within the meaning of Section 409A of the Code.  For the avoidance
of doubt, the RSUs shall be subject to the Company’s Stock Retention Policy as
in effect from time to time.




2

--------------------------------------------------------------------------------





Notwithstanding any provision in this Agreement (including Section 5.6 hereof)
or the Plan or any applicable award agreement to the contrary, with respect to
RSUs having performance-based vesting criteria,

(i) in the event that the Executive becomes entitled to payout of such RSUs upon
the occurrence of a Change of Control pursuant to the first sentence of Section
5.6(a) hereof, then the payout of such RSUs shall be with respect to all such
RSUs,

(ii) in the event that a Change of Control occurs while such RSUs remain
outstanding and the Executive does not become entitled to payout of such RSUs
upon the occurrence of such Change of Control, following such Change of Control,
such RSUs will no longer be subject to performance-based vesting criteria (but
will remain subject to service-based vesting criteria), and, assuming the
Executive remains employed until the one-year anniversary of the grant date or
is terminated prior to such date under circumstances that would entitle the
Executive to payments or benefits pursuant to Section 5.4 hereof, then the level
of payout for such RSUs will be the same as pursuant to the immediately
preceding clause (i), and

(iii) in the event that, prior to a Change of Control, the Executive becomes
entitled to payout of such RSUs pursuant to Section 5.6(b) of this Agreement
(relating to termination without Cause or for Good Reason or expiration of the
Employment Term) or the final sentence of Section 5.6 of this Agreement
(relating to termination due to death or Disability), then the level of payout
for such RSUs will be determined following the last day of the applicable
performance period based on the Company’s actual performance during such
period.  For the avoidance of doubt, the sole purpose of this paragraph is to
specify the level of payout of RSUs having performance-based vesting criteria
upon the occurrence of the events specified in the immediately preceding clauses
(i), (ii) and (iii), and this provision shall not, in any event, amend or modify
the timing of vesting or payout of such RSUs or any of the Executive’s
obligations pursuant to Section 5.6 or 5.7 hereof or otherwise; provided,
however, that in no event shall any such RSUs be settled later than March 15 of
the year following the year in which such RSUs are no longer subject to a
“substantial risk of forfeiture” within the meaning of Section 409A of the
Code.”

4.  Good Reason.  For the avoidance of doubt, you hereby agree that the changes
to your title, position, duties, authority, responsibilities, status and
compensation (other than Base Salary), in each case as a result of the change in
your position to Executive Chairman of the Board shall not serve as the basis
for you to terminate employment for Good Reason.

5.  Certain Definitions.

(a)  Accrued Obligations.  (i)  You here by agree that Section 3.1(b) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

“(b)      any earned and accrued but unpaid bonus with respect to the 2011
performance period;”




3

--------------------------------------------------------------------------------





(ii) The reference to “Section 2.4(ii)” in Section 3.1(c) of the Employment
Agreement is hereby deleted and replaced with “Section 2.3”.

(b)  Trade Area.  You hereby agree that Section 6(b) of the Employment Agreement
is hereby deleted in its entirety and replaced with the following:

“(b)      As used herein, the term “Trade Area” shall mean the United States of
America and any other foreign countries or regions, which are or were serviced
by the Company or its subsidiaries or affiliates at any time since January 1,
1998.”

6.  Full Force and Effect.  Except as specifically set forth herein, this
amendment shall not, by implication or otherwise, alter, amend or modify in any
way any terms of the Employment Agreement, all of which shall continue in full
force and effect.

7.  Governing Law/Jurisdiction.  The validity and effect of this amendment shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction.   Any dispute,
controversy, or question of interpretation arising under, out of, in connection
with, or in relation to the Employment Agreement or any amendments thereof, or
any breach or default hereunder, shall be submitted to, and determined and
settled by, litigation in the state or federal courts in Miami-Dade County,
Florida.  Each of the parties hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Miami-Dade County,
Florida.  Each party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any litigation in Miami-Dade County, Florida.

8.  Counterparts.  This amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same instrument.

9.  Entire Agreement.  This amendment, together with the Employment Agreement,
contains the entire agreement between you and the Company concerning the subject
matter hereof and supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written or oral, between you and the
Company with respect hereto.




4

--------------------------------------------------------------------------------





August 26, 2011

WORLD FUEL SERVICES CORPORATION

  by   /s/ R. Alexander Lake Name: R. Alexander Lake

Title: Senior Vice President,
General Counsel and Corporate
Secretary

 





ACCEPTED AND AGREED,

    /s/ Paul H. Stebbins Name: Paul H. Stebbins


5